DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 and 2/9/2022 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 13 is not shown (“a first sealing area of the sealing member is pressed between a hole in a screen and an item extending through the screen”, unclear what the screen is) must be shown or the feature(s) canceled from the claim(s). For examination purpose examiner is interpreting the mower having a seat formed by 1st and 2nd element (e.g. chassis and housing) that receive a first area of a sealing member and a second area 5a of the sealing member sealing a 3rd element.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As sated in the section above (Drawings), unclear what applicant means by limitation “a first sealing area of the sealing member is pressed between a hole in a screen and an item extending through the screen”. As stated examiner has followed interpretation that the mower having a seat formed by 1st and 2nd element (e.g. chassis and housing) that receive a first area of a sealing member and a second area 5a of the sealing member sealing a 3rd element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi (US20200191216A1). The broad limitation of sealing member is not patentable.
Takeuchi discloses a sealing member (50), for waterproof sealing of a volume, the sealing member (50) comprising a hollow, generally cylindrical body and a sealing area (ends 51 and 52 contacting 17A) at the respective axial ends thereof, wherein at least one sealing area (e.g. 51 and portion just after 55) comprises a first radially extending portion (1st REP) and a second portion (e.g. 2nd REP) extending in a reverse direction partly overlapping the first portion and having a free edge (edges of boot 50), wherein the second portion (2nd REP) is arranged for pressing towards the first portion, thereby forming a seal with the first portion. Wherein at least one of the first and the second portions is curved, to form a sealing area with an oval cross-section when the first and second portions are pressed towards one another (figures 1 and 3). Wherein at least one of the first and the second portions is curved, to form a sealing area with a ring-shaped cross-section when the first and second portions are pressed towards one another (e.g. that is the case since the sealing member is annular). Wherein the first and second portions enclose a volume of air when pressed towards one another (e.g. figure 3 shows this). Wherein the first and second portions together form a C-shaped cross-section in an unloaded state (e.g. see figure 1, which shows C-shape cross-section). Wherein the generally cylindrical body is pleated to form a bellows (e.g. the seal is a boot seal which is considered to be bellows).
Takeuchi discloses a sealing system comprising the sealing member according to claim 1, a sealing seat (e.g. seat having incline surface IS) for abutment against the sealing member, and a counterpart surface (e.g. CS) for pressing the sealing member against the sealing seat. Wherein the sealing seat comprises an inclined surface (IS), such that a transition between the first
and second portions of the first sealing area abuts the inclined surface (e.g. see figures 1 and 3).Wherein the sealing seat extends in a circle, and the inclined surface is frusto-conical (e.g. that is the case since IS extends annularly). Wherein the sealing seat comprises a circumferential bead (e.g. 17B) at a free edge thereof. Wherein the first sealing area comprises a recess for interlocking engagement with the bead (e.g. R having 17B)

    PNG
    media_image1.png
    310
    381
    media_image1.png
    Greyscale

Regarding claims 7 and 11: Takeuchi discloses a sealing system comprising the sealing member according to claim 1, a sealing seat (e.g. seat having CS) for abutment against the sealing member, and a counterpart surface (e.g. counterpart surface having IS) for pressing the sealing member against the sealing seat. Wherein the counterpart surface comprises a circumferential bead (e.g. 17B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (EP3549429) in view of Takeuchi. It is noted that applicant is claiming structure very broadly and does not narrowing relationship with the work tool and/or lawn mower.
Hong discloses a work tool comprising a sealing system having a sealing member (e.g. 135) that is a bellows, a sealing seat (e.g. seal having a boot seal 135) for abutting against the sealing member, a counter surface for pressing the sealing against the sealing seat (e.g. one end of 135 is placed between a sealing seat and a counter surface 137, see figure 8), a first sealing area of the sealing member is pressed between a hole in a screen and an item extending through the screen (e.g. item 134 or housing 110). The screen is lower part of the chassis and the item is part of a housing. Hong discloses the invention as claimed above but fails to disclose the sealing member having structure of claim 1. Takeuchi discloses the sealing member having structure claimed in claim 1 with folded over portions between two surfaces (see rejection of above claims). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing member of Hong to have folded over 1st and 2nd portions as taught by Takeuchi, to provide sealing with maximum clearance or adjustment (e.g. see description of figure 3 and 1 or Takeuchi). 
Conclusion
It is noted that when and if applicants claims structural relationship of all the components and how the sealing member is assembled therebetween, the interpretation above may not apply. An interview may expedite prosecution of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675